11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Alfred Lee Rice,                               * From the 142nd District Court
                                                 of Midland County,
                                                 Trial Court No. CR41089.

Vs. No. 11-13-00302-CR                         * October 30, 2015

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgments below. Therefore, in accordance with this court’s
opinion, the judgments of the trial court are in all things affirmed.